DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-17, 21-22, & 24-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2014135481A hereafter referred to as Koji.
In regards to claim 1, Koji discloses
A capacitor, comprising: 
an anode with one or more active layers (3 – fig. 1; [0027]) that each includes fused particles (3a – fig. 1; [0028] – sintering fuses particles) positioned on a tunneled portion of an aluminum current collector (1 – fig. 1; [0013]); and 
the tunneled portion of the current collector includes tunnels (2 – fig. 1; [0015]) that extend from a first face of the current collector to a second face of the current collector (seen in fig. 1 & 3-4), and
the current collector included a tab portion (1a – fig. 1; [0037]) that excludes the tunnels (seen in fig.1) and that provides electrical communication between the anode and a terminal that is accessible from outside of a case for the capacitor ([0037] & [0002]).

In regards to claim 2, Koji discloses
The capacitor of claim 1, wherein the current collector is positioned between active layers (seen in fig. 3-4; [0022]).  

In regards to claim 3, Koji discloses
The capacitor of claim 1, wherein the one or more active layers are in direct physical contact with the current collector (fig. 2-3; [0022]).  


The capacitor of claim 1, wherein a thickness of at least one of the one or more active layers is greater than 150 µm ([0026]).  

In regards to claim 7, Koji discloses
The capacitor of claim 1, wherein a thickness of the current collector is less than 200 µm ([0012]).  

In regards to claim 8, Koji discloses
The capacitor of claim 1, wherein a thickness of the anode is more than 400 µm ([0012] & [0026]); and a thickness of the current collector is less than 200 µm ([0012]).  

In regards to claim 9, Koji discloses
The capacitor of claim 1, wherein the one or more active layers are not positioned over a portion of the current collector (seen in fig. 1).  

In regards to claim 10, Koji discloses
The capacitor of claim 1, wherein the capacitor is an electrolytic capacitor ([0002]).  

In regards to claim 11, Koji discloses
A method of forming an anode for a capacitor, comprising: 

adding one or more active layers (3 – fig. 1; [0027]) to the tunneled portion of the current collector such that the one or more active layers are not positioned over a tab portion (1a – fig. 1; [0037]) of the current collector, 
the tab portion of the current collector excludes tunnels (fig. 1), and
the one or more active layers including fused particles (3a – fig. 1; [0028] – sintering fuses particles), and 
fabricating the capacitor such that the tab provides electrical communication between the anode and a terminal that is accessible from outside of a case for the capacitor ([0037] & [0002]).

In regards to claim 12, Koji discloses
The method of claim 11, wherein generating the tunnels includes electrochemical etching of the tunnels ([0002] & [0017]).  

In regards to claim 13, Koji discloses
The method of claim 11, wherein the tunnels are generated in the current collector before the one or more active layers are added to the current collector (fig. 1).  

In regards to claim 14, Koji discloses


In regards to claim 15, Koji discloses
The method of claim 11, wherein the particles include a dielectric (6 – fig. 5; [0052] on a core (fig. 5; [0030]).

In regards to claim 16, Koji discloses
The method of claim 15, wherein the dielectrics are generated on the core concurrently with an anode metal oxide being generated in an interior of the tunnels ([0030] – anodization is preformed after the formation of the powder by immersing the entire laminate in an anodizing solution and thereafter applying a voltage; thus the dielectric formation on the metal particles (core) and interior surface is done concurrently) .  

In regards to claim 17, Koji discloses
The method of claim 11, wherein the current collector is positioned between active layers (seen in fig. 3-4).  


In regards to claim 21, Koji discloses
The capacitor of claim 1, wherein the fused particles include aluminum ([0024]) and an electrolyte in the tunnels is a liquid ([0032]).

In regards to claim 22, Koji discloses
The capacitor of claim 1, wherein the tab portion extends from the tunneled portion to an edge of the anode (seen in fig. 1).

In regards to claim 24, Koji discloses
The capacitor of claim 1, wherein generating the tunnels includes etching the tunnels in the current collector and a mask on the current collector protects the tab 

In regards to claim 25, Koji discloses
The capacitor of claim 1, wherein the one or more active layers are not positioned over the tab portion (seen in fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 6-10, & 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2014170862A hereafter referred to as Yoshi in view of Elias et al. (US 5,660,737).
In regards to claim 1, 
Yoshi discloses a capacitor, comprising: 
an anode with one or more active layers (4 – fig. 1; [0020]) that each includes fused particles (3 – fig. 1; [0020] – sintering fuses particles) positioned on a tunneled portion of an aluminum current collector (2 – fig. 1; [0020] & [0010]); and 
that tunneled portion of the current collector includes tunnels (1 – fig. 1; [0020]) that extend from a first face of the current collector to a second face of the current collector (seen in fig. 1), and
the current collector included a tab portion (extraction electrode – [0023]).  Yoshi fails to explicitly disclose the tab portion that excludes the tunnels and that provides electrical communication between the anode and a terminal that is accessible from outside of a case for the capacitor.

Elias ‘737 discloses a tab portion (14 – fig. 1; C4:L28-29) that excludes tunnels (C4:L38-46) and that provides electrical communication between the anode and a terminal that is accessible from outside of a case for the capacitor (C2:L4:L67 to C5:L7).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the extraction electrode (tab) of Yoshi to be tunnel free (i.e. unetched) and connected to a terminal that is accessible from the 

In regards to claim 2, 
Yoshi further discloses wherein the current collector is positioned between active layers (seen in fig. 1).  

In regards to claim 3, 
Yoshi further discloses wherein the one or more active layers are in direct physical contact with the current collector (fig. 1; [0023]).  

In regards to claim 6, 
Yoshi further discloses wherein a thickness of at least one of the one or more active layers is greater than 150 µm ([0023] – total thickness is 600 µm of which 70 µm is the collector; thus the two active portions comprise a total thickness of 530 µm; therefore at least one needs to be greater than 150 µm).  

In regards to claim 7, 
Yoshi further discloses wherein a thickness of the current collector is less than 200 µm ([0023]).  

In regards to claim 8, 
Yoshi further discloses wherein a thickness of the anode is more than 400 µm; and a thickness of the current collector is less than 200 µm ([0023]).  

In regards to claim 9, 
Yoshi further discloses wherein the one or more active layers are not positioned over a portion of the current collector (seen in fig. 1 – wherein at least the side portions of the collector are not covered by 4).  

In regards to claim 10, 
Yoshi further discloses wherein the capacitor is an electrolytic capacitor ([0023]).  

In regards to claim 21, 
Yoshi further discloses wherein the fused particles include aluminum ([0023]) and an electrolyte in the tunnels is a liquid ([0012]).

In regards to claim 22, 
Yoshi fails to explicitly disclose wherein the tab portion extends from the tunneled portion to an edge of the anode.



It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the extraction electrode (tab) of Yoshi to be tunnel free (i.e. unetched) and connected to a terminal that is accessible from the outside of a capacitor housing as taught by Elias ‘737 to obtain a capacitor that has electrodes that are protected from the environment while still being able to function (i.e. connect to an external circuit) and wherein the extraction electrode has high strength and flexibility thus reducing the possibility of cracking and allowing for a large capacitance.

In regards to claim 23, 
Yoshi further discloses wherein the tunnels have an average width less than 10 µm ([0007]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP2006245149A – fig. 4-5		US 7,092,241 – fig. 4; C10:L8-10

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068.  The examiner can normally be reached on M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848